Citation Nr: 0601851	
Decision Date: 01/23/06    Archive Date: 01/31/06

DOCKET NO.  03-23 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for hemorrhoids. 

3.  Entitlement to service connection for a left hand 
disorder.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2003 rating 
decision, by the Waco, Texas, Regional Office (RO), which 
denied the veteran's claims of entitlement to service 
connection for PTSD, hemorrhoids, and a left hand disorder.  

The veteran appeared and offered testimony at a hearing 
before a Decision Review Officer at the RO in June 2004.  A 
transcript of that hearing is of record.  

The Board notes that, in a June 2003 rating action, the RO 
denied service connection for hepatitis C.  A notice of 
disagreement with that determination was received in November 
2003.  A statement of the case was issued in August 2004.  
However, the record contains no substantive appeal with 
respect to that issue, and it has not been certified to the 
Board.  Therefore, that issue is not in appellate status, and 
will not be addressed by the Board at this time.  See 38 
U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 20.101, 20.200, 20.201, 20.202 (2005).  


FINDINGS OF FACT

1.  The veteran does not have PTSD.  

2.  The veteran's current hemorrhoids began after service and 
were not caused by any incident of service.  

3.  The veteran has a left hand disorder as a result of an 
injury sustained in service, including while engaged in 
combat in Vietnam.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f) (2005).  

2.  Hemorrhoids were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).  

3.  A left hand disorder, diagnosed as residuals of status 
post fracture of the left scaphoid with post-traumatic 
arthritis, was incurred in wartime service.  38 U.S.C.A. 
§§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.303, 3.304 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

VA satisfied its duty to notify by means of a letter dated in 
October 2002 from the agency of original jurisdiction (AOJ) 
to the veteran that was issued prior to the initial AOJ 
decision.  That letter informed the veteran of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  

In this case, all identified medical records relevant to the 
issues on appeal have been requested or obtained.  VA 
provided the veteran with medical examinations in January 
2003.  The available medical evidence is sufficient for an 
adequate determination of the veteran's claims.  Therefore, 
the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.  


II.  Factual background.

The records indicate that the veteran served on active duty 
from December 1967 to September 1969.  The veteran's DD Form 
214 indicates that he was awarded the National Defense 
Service Medal, the Vietnam Service Medal, the Vietnam 
Campaign Medal, and the Combat Action Ribbon.  The service 
medical records, including the December 1967 enlistment 
examination, as well as the September 1969 separation 
examination, are negative with respect to any complaints, 
findings or diagnosis of hemorrhoids.  Clinical evaluation of 
the anus and rectum was normal.  

The service medical records indicate that the veteran was 
admitted to a neuropsychiatric clinic for evaluation in 
October 1968.  He was described as a "hyperkinectic youth 
who cannot maintain a chain of thought.  The impression was 
possible chronic brain syndrome, secondary to LSD.  However, 
following psychological testing, no measurable evidence of 
organic brain syndrome was found.  

The veteran's application for service connection for 
hemorrhoids and PTSD (VA Form 21-526) was received in August 
2002.  In a statement in support of claim (VA Form 21-4138), 
dated in September 2002, the veteran indicated that he was 
seeking service connection for a left hand disorder.  
Submitted in support of his claim was the report of an x-ray 
study of the left hand, dated in September 2002.  The report 
noted a history of left hand trauma resulting in numbness in 
the left hand.  The study revealed a fracture involving the 
scaphoid bone; there was no definite evidence of bony 
necrosis, but secondary degenerative changes were present 
which represents post-traumatic arthritis.  

In a statement in support of claim, dated in October 2002, 
the veteran indicated that he was attached to the 1st 
Battalion, 4th Marine, and 3rd Marine Division.  The veteran 
indicated that the base was assaulted, and there were mangled 
bodies and brains; he stated that heads were blown off, 
leaving a smell of death for a solid day of tour.  The 
veteran stated that, upon his return to the states, he had 
dreams of those mangled bodies and he usually woke up in a 
sweat.  The veteran indicated that he didn't have many 
problems prior to entering military service.  

Received in November 2002 were VA treatment reports, dated 
from August 2002 to October 2002, which show that the veteran 
received ongoing treatment for hemorrhoids.  In August 2002, 
the veteran was seen for complaints of rectal bleeding; at 
that time, he was diagnosed with internal hemorrhoid and non-
thrombosed external hemorrhoids.  He underwent a 
hemorrhoidectomy.  

Of record is a medical statement from a Chief Medical 
Officer, dated in September 2002, informing the veteran that 
a review of their records indicated that he was examined for 
possible after effects of exposure to Agent Orange.  And, a 
grade IV hemorrhoid was among the conditions noted on his 
examination.  

During a clinical visit in August 2002, the veteran indicated 
that he had experienced left hand numbness for the past six 
years, and it was getting progressively worse.  The 
assessment was left hand paresthesia likely nerve damage from 
old metacarpal fracture.  Report of an x-ray study of the 
left hand, dated in September 2002, noted a history of left 
hand trauma resulting in numbness in the left hand.  It was 
noted that views of the left hand demonstrated an old healed 
fracture involving the scaphoid bone.  There was marked 
narrowing of the radiocarpal joint space, but the remainder 
of the bony structures were intact.  

The veteran was afforded a VA compensation examination in 
January 2003, at which time the stated that he began 
experiencing intermittent painful bowel movements with rectal 
itching while on active duty in 1968; he reported the 
symptoms to a medic in the field but no treatment was 
provided.  The veteran indicated that his symptoms persisted 
over the years and he ultimately began to experience bloody 
bowel movements.  In 1987, he underwent sigmoidoscopy that 
revealed hemorrhoids.  He was treated with hemorrhoidal 
suppositories at that time.  The veteran indicated that he 
injured his left hand while on active duty in 1969 when a 
fellow soldier jumped on his hand; he was examined by a medic 
in the field and treated with pain medication.  Approximately 
three years prior to the examination, he started to 
experience diminished sensation in the left hand in a 
generalized distribution.  It was noted that x-rays revealed 
an old healed fracture of the scaphoid bone.  He had no 
ongoing follow-up for this condition.  Following a physical 
evaluation, the veteran was diagnosed with internal and 
external hemorrhoids; and, residuals status post fracture of 
the left scaphoid with post-traumatic arthritis.  

The veteran was also afforded an initial evaluation for PTSD 
in January 2003.  At that time, the veteran indicated that he 
was sent to Vietnam in 1968; he did not remember the month, 
but he reported being there for thirteen months.  The veteran 
reported having nightmares about people being blown up.  The 
veteran indicated that he was unable to watch war movies as 
they make him uncomfortable.  The veteran explained that 
getting into a situation of danger brings on the memories of 
dead people in Vietnam and how one loses life so fast.  
Following mental status examination, the examiner concluded 
that the veteran did not have PTSD.  It was noted that the 
DSM-IV criteria was conceded because of the veteran earning a 
Combat Action Ribbon.  The diagnoses were history of 
substance abuse, PTSD not found.  The examiner stated that 
the veteran had chronic drug and alcohol problems while he 
was in the service up until about 1984.  From the interview 
and history, it was inferred that the veteran did not have 
PTSD but probably had personality disorder.  Following a 
general medical examination in January 2003, the examiner 
noted a diagnosis of PTSD, with the direction to see the 
report from psychiatry on this condition.  A consultation 
note, dated in April 2003, reflect evaluation and treatment 
for hand pain.  

Received in May 2003 was a copy of the veteran's military 
personnel records, showing his combat history and awards.  
This report indicates that the veteran participated in 
several combat operations during his period of service in 
Vietnam.  Also received in May 2003 was a statement from a 
member of the Delta Company, 1st Battalion, 4th Marines, who 
reported being the unit commander when the veteran was 
attached to the unit while stationed in Vietnam in March 
1969.  

Received in September 2003 was the result of a colonoscopy, 
performed at OU medical center in March 2001, which revealed 
findings of hemorrhoids.  Also received in September 2003 was 
the report of Agent Orange consultations, conducted in August 
and September 2002, which reported findings of hemorrhoids 
and complaints of left hand numbness.  Received in October 
2003 was a statement from the veteran's aunt, indicating that 
the veteran reported having problems with hemorrhoids while 
out in the field in March 1969; he attributed the problem to 
his diet in service.  She also recalled receiving a letter 
from the veteran in May or June 1969, informing her that he 
had injured his hands while fighting in the hills of Vietnam.  

At his personal hearing in June 2004, the veteran testified 
that he has continued to experience nightmares involving his 
experiences in Vietnam.  The veteran indicated that he never 
sought treatment for his psychiatric disorder until he went 
to the VA clinic.  The veteran indicated that he started 
having problems with hemorrhoids while on active duty in 
1969; at that time, he was examined by a medic who told him 
not to worry about it.  The veteran stated that he only 
experienced occasional problems with hemorrhoids for which he 
used over-the-counter medications.  The veteran indicated 
that the first time he sought treatment for hemorrhoids after 
service was in the early 1990's, when he started experiencing 
rectal bleeding as a result of the hemorrhoids.  The veteran 
testified that he suffered an injury to the left hand when, 
during a combat operation in Vietnam, he jumped in a foxhole 
and another Marine jumped in the same foxhole and landed on 
his hand; the left hand was bruised and swollen.  The veteran 
stated that he was treated with some pain killers.  The 
veteran indicated that his hand started bothering him again 
in the early 1990's, at which time x-ray findings revealed 
that hand had been fractured.  The veteran contended that he 
did not suffer any injuries to his wrist or hand prior to or 
after his period of active service.  

Received in August 2004 were VA progress notes, dated from 
June 2003 to August 2004, showing ongoing treatment for a 
psychiatric disorder, variously diagnosed as dysthymic 
disorder and personality disorder with antisocial and 
borderline features.  Following an evaluation in July 2004, a 
clinical psychologist stated that, based upon a review of the 
veteran's illness and treatment history, there was no 
evidence that he had PTSD and it had never been diagnosed.  

Of record is a lay statement, dated in October 2004, from an 
individual who served with the veteran in Vietnam in 1968 and 
1969.  He recalled the veteran telling him that he had some 
problems with hemorrhoids, but he was told that it was bad 
enough to worry about.  The individual also recalled being at 
the firebase in April or May 1969, named Argon, when he saw 
the veteran and his hand was bruised and swollen; the veteran 
told him that he was in a foxhole when another Marine jumped 
in the hole on his hand.  Another lay statement was submitted 
by the same individual in November 2004.  

Received in February 2005 were VA outpatient treatment 
reports, dated from November 2004 to December 2004.  These 
records indicate that the veteran was given a MMP12, MCMI2, 
and trauma symptom inventory in November 2004.  It was noted 
that the validity configuration suggested that the veteran 
had significant psychological problems that he wanted to 
discuss.  It was noted that he was currently experiencing 
unusually high levels of stress.  MCMI2 results were valid 
and reflective of a schizotypal personality disorder with 
strong schizoid traits.  The results were also reflective of 
aggressive/sadistic features and dysthymic and anxiety 
symptom.  TSI results were valid and suggested severe 
depression and endorsement of potentially psychotic content.  
The diagnostic impression was schizotypal personality 
disorder.  The examiner stated that those results were not 
what one would expect with a diagnosis of PTSD.  The results 
were more consistent with an individual having a potential 
thought disorder such as schizophrenia, paranoid type, or an 
affective disorder with some psychotic features.  The veteran 
was next seen for a group therapy session in December 2004.  
The assessment was dysthymic disorder, alcohol dependence, 
sustained full remission, and personality disorder NOS with 
antisocial and borderline features.  

Received in June 2005 were copies of history of combat 
operations conducted by the 1st Battalion, 4th Marines, while 
stationed in Vietnam during the period from June 1968 to 
August 1969.  


III.  Legal Analysis.

For service connection to be granted for any disability, it 
is required that the facts, as shown by the evidence, 
establish that a particular injury or disease resulting in 
chronic disability was incurred in service, or, if pre-
existing service, was aggravated therein beyond its natural 
progression.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Furthermore, with chronic disease shown as such in service so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Id.  Continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  Id.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id.; See, too, Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Arthritis (a chronic condition, per se) will be presumed to 
have been incurred in service if manifested to a compensable 
degree within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection is also permissible for any disease 
initially diagnosed after discharge from service when all of 
the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).  

If VA determines the veteran engaged in combat and his 
alleged trauma is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
occurrence of the trauma and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); 
see also Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, VA determines either that the veteran did not engage 
in combat or that he did but that the alleged trauma is not 
combat related, then his lay statements or testimony, alone, 
are not sufficient to establish the occurrence of the alleged 
trauma.  Instead, the record must contain other objective 
information that corroborates his testimony or statements.  
See Zarycki, 6 Vet. App. at 98.  

Bear in mind, however, the presumptions the veteran receives 
as a result of being in combat only apply when determining 
whether he experienced the alleged trauma.  This has nothing 
to do with determining whether he also experienced chronic, 
continuous symptoms after his discharge from the military 
such that his current impairment can be causally related to 
the trauma in service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d); see also Savage v. Gober, 10 Vet. App. 488 (1997) 
(discussing the concept of continuity of symptomatology).  
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2005).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990) 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.  

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  


A.  Service connection for PTSD.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2005); a link, established by medical evidence, 
between the veteran's current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2005).  
The Board notes that under 38 C.F.R. § 4.125(a), a diagnosis 
of a mental disorder, including PTSD, must conform to the 
criteria of the Diagnostic and Statistical Manual for Mental 
Disorders.  38 C.F.R. § 4.125 (2005).  

In this case, the veteran contends that he currently has PTSD 
as a result of his military experiences.  However, there is 
currently no probative medical indication that the veteran, 
in fact, suffers from PTSD.  The Board acknowledges that, at 
the end of the January 2003 general medical examination 
report, under the heading of diagnoses, the examiner entered 
the term PTSD.  However, there was no psychiatric examination 
report and the examiner expressly stated that one should 
please see the report from psychiatry on this condition.  
Under such circumstances, it does not appear that the 
examiner entered a diagnosis.  If treated as a diagnosis, it 
is accorded minimal probative value.  Although presumed 
competent, the examiner utterly fails to record a stressor or 
any manifestations consistent with PTSD or any psychiatric 
disability.  At best, the diagnosis is a statement of opinion 
without more.  A mere statement of opinion, without more, 
does not provide an opportunity to explore the basis of the 
opinion.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Therefore, this examiner's diagnosis is accorded minimal 
probative value.  

In light of the foregoing, the Board finds that the probative 
value of the evidence indicating that the veteran has PTSD is 
outweighed by the contrary evidence of record, which shows 
that the veteran does not have PTSD.  As noted above, the 
examiner who conducted the general medical examination in 
January 2003 reported a diagnosis of PTSD, without the 
benefit of a psychiatric examination; however, following a VA 
mental status examination, in January 2003, the examiner 
concluded that the veteran did not have PTSD.  It was noted 
that the DSM-IV criteria was conceded because of the veteran 
earning a Combat Action Ribbon.  The diagnoses were history 
of substance abuse, PTSD not found.  Moreover, during a 
clinical evaluation in July 2004, a clinical psychologist 
stated that, based upon a review of the veteran's illness and 
treatment history, there was no evidence that he had PTSD, 
and it had never been diagnosed.  

As the preponderance of the evidence is against the claim 
that the veteran has PTSD, his claim for service connection 
for PTSD fails on the basis that all elements required for 
such a showing have not been met.  Accordingly, service 
connection for PTSD must be denied as the preponderance of 
the medical evidence is against a finding that he currently 
has PTSD.  

Since a formal diagnosis of PTSD has not been made, the 
veteran's claim must be denied.  The Board is cognizant of 
the fact that the veteran feels he has PTSD; however, he 
lacks the medical expertise necessary to diagnose a specific 
psychiatric disorder.  It is now well established that a 
person without medical training, such as the veteran, is not 
competent to provide evidence on medical matters such as 
diagnosis or etiology of a claimed condition.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 
C.F.R. § 3.159(a) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  Therefore, the Board concludes 
that the veteran's claim for service connection for PTSD is 
denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).  


B.  Service connection for hemorrhoids.

The Board has considered all the evidence of record and in 
light of the pertinent laws and regulations, finds that 
service connection for hemorrhoids is not warranted.  In this 
matter, the veteran's service medical records do not support 
his contention.  First, contrary to the veteran's present 
reports, the service medical records are wholly devoid of any 
mention of relevant treatment, symptoms or complaints of 
hemorrhoids.  The first clinical diagnosis of hemorrhoids was 
reported in November 1994, approximately 25 years after the 
veteran's separation from service.  More importantly, his 
anus and rectum were normal at separation.  

However, there is no persuasive nexus evidence of record 
indicating the veteran's hemorrhoids were incurred during or 
as a result of his service in the military.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  His service medical records are 
entirely unremarkable for evidence of hemorrhoids, associated 
symptoms, or any other related disorders.  See 38 C.F.R. 
§ 3.303(a) (service connection requires that the facts 
"affirmatively [show] inception or aggravation . . . .").  
And there also is no objective evidence of continuity of 
symptomatology during the intervening years after his 
discharge from service in September 1969 and the initial 
diagnosis more than 25 years later in November 1994.  See 
Savage, supra (requiring medical evidence of chronicity and 
continuity of symptomatology after service).  Moreover, none 
of his treatment records contain a medical opinion indicating 
his hemorrhoids, even once diagnosed, are a consequence of 
his service in the military.  See Mercado-Martinez v. West, 
11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, a 
claimant must establish he or she has that disability and 
that there is 'a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'"  Citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

The only evidence alleging the veteran's hemorrhoids are 
related to his service in the military comes from him, 
personally.  And as a layman, he simply does not have the 
necessary medical training and/or expertise to determine the 
cause of this condition.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  See, too, Savage v. Gober 10 Vet. 
App. at 495-498, indicating that, even in situations of 
continuity of symptomatology after service, there still must 
be competent evidence relating the current condition at issue 
to that symptomatology.  Id.  Consequently, absent competent 
evidence of a causal relationship to his service in the 
military, service connection cannot be granted because the 
preponderance of the evidence is unfavorable.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  Furthermore, his 
statements regarding his inservice experiences are 
nonspecific, failing to establish which manifestations would 
have led him to conclude that he had hemorrhoids.  Moreover, 
he did not allege having any problems with hemorrhoids during 
combat; as such, his general statements are not satisfactory.  
38 U.S.C.A. § 1154.  Because of this, his allegations, alone, 
have no probative value.  

The weight of the credible evidence demonstrates that the 
veteran's current hemorrhoids began after service and were 
not caused by any incident of service.  Hemorrhoids were 
neither incurred in nor aggravated by service.  The 
preponderance of the evidence is against the claim for 
service connection for hemorrhoids.  Thus the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


C.  Service connection for a left hand disorder.

The record clearly indicates that the veteran participated in 
combat in Vietnam; his DD Form 214 and military personnel 
records indicate that he was awarded the Combat Action 
Ribbon, based on his participation in several combat 
operations.  Consequently, his participation in combat 
already has been established and conceded.  During his June 
2004 personal hearing, the veteran testified that he suffered 
an injury to his left hand when he jumped in a foxhole and 
another Marine also jumped in the same foxhole and landed on 
his hand.  See page 16 of the transcript of the hearing.  
With this in mind, the specific type of trauma alleged, i.e., 
an injury while attempting to avoid incoming mortar fire by 
jumping in a foxhole, and having another Marine jump in the 
same foxhole and landing on his hand, is factually consistent 
with the circumstances of his service.  The veteran also 
submitted a buddy statement from an individual in the same 
unit in Vietnam, who attested to seeing the veteran's swollen 
hand following the reported incident.  It therefore stands to 
reason that he indeed sustained trauma to his left hand 
during service in the manner alleged, even though it is not 
actually documented in the record on appeal.  See, e.g., 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); cf. Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  

This, in turn, means the absence of clinical confirmation of 
disorders involving the veteran's left hand in his service 
medical records (SMRs) is much less significant than would 
ordinarily be the case since the Board is conceding that he 
sustained trauma to the left hand during combat.  This, then, 
is no longer the determinative issue.  Rather, the 
dispositive issue is whether he has chronic disability as a 
residual of that trauma.  And there is sufficient evidence of 
record to conclude that he indeed does.  

Although there is no favorable objective clinical evidence in 
the years immediately after service documenting complaints of 
a left hand disorder, there nevertheless is substantial 
clinical evidence in more recent years documenting persistent 
complaints of this condition and, of equal or greater 
significance, evidence suggesting that the left hand disorder 
is related to the veteran's military experiences in combat.  
Significantly, report of an x-ray study of the left hand, 
dated in September 2002, demonstrated an old healed fracture 
involving the scaphoid bone.  It was also noted that there 
were degenerative changes present which represented post-
traumatic arthritis.  It is noteworthy that the records do 
not reflect any post service trauma or injury to the left 
hand.  The question of course is when the injury, described 
as an old fracture, occurred.  Unfortunately there are no 
records from Vietnam to verify his contention that he injured 
his left hand in service and there does not appear to be 
medical care until later in the course of his history, around 
2002.  However, on the other hand, there is no evidence that 
he had an injury to the left hand after Vietnam.  

Based on the above considerations, it is as likely as not 
that the left hand disorder, diagnosed as residuals of status 
post fracture of the left scaphoid with post-traumatic 
arthritis, resulted from the injury that he reports even 
though it is impossible to verify that injury.  38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d) do not obviate the 
requirement that a combat veteran submit evidence of current 
disability and evidence of a nexus/link between the current 
disability and service.  See, too, 38 C.F.R. § 3.303(d) 
(permitting the granting of service connection for any 
disease initially diagnosed after service when all of the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service); Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability . . .").  See also Maggitt v. West, 202 F.3d 1370, 
1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  Here, though, as mentioned, this medical nexus 
requirement is met.  

Stated differently, the appellant is a combat veteran who has 
presented satisfactory lay evidence of a trauma to his hand 
during combat.  The Board finds that the claimed injury is 
consistent with the nature and circumstances of such combat 
service.  There is evidence of current disability and no 
clear and convincing evidence to the contrary.  Since, for 
these reasons, the evidence supports the claim, service 
connection is warranted for a left hand disorder.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

Service connection for PTSD is denied.  

Service connection for hemorrhoids is denied.  

Service connection for a left hand disorder is granted.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


